Citation Nr: 0300086	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  95-41 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of 
$28,051.00, including the issue of whether the overpayment 
was properly created.

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied entitlement to waiver 
of recovery of an overpayment of improved disability 
pension benefits.  The RO initially held that the 
overpayment had been due to misrepresentation on the part 
of the veteran in failing to report all of his income to 
the VA.  The RO later held that there was insufficient 
evidence to establish misrepresentation, but based on the 
degree of fault on the part of the veteran, recovery of 
the overpayment would not be against the principles of 
equity and good conscience.  The overpayment was then 
reported to be in the amount of $28,051.00.  The veteran 
appealed.

The Board issued a decision in July 1997, which denied the 
veteran's claim of entitlement to waiver of recovery of an 
overpayment of improved disability pension benefits.  The 
veteran continued to appeal, requesting that recovery of 
the debt be waived.  His case was forwarded to the United 
States Court of Appeals for Veterans Claims (Court) for 
review.

While the case was pending at the Court, the veteran's 
representative, along with the Office of General Counsel 
for VA, who represents the Secretary of the Department, 
filed a joint motion requesting that the Court vacate the 
Board's decision to deny waiver of recovery of the debt, 
and remand the case for additional development and 
readjudication.  The Court agreed, and in October 1998, it 
issued an order granting the joint motion of the parties. 

In April 1999, the Board remanded the case to the RO for 
additional development.  Unfortunately, as the RO failed 
to comply with the Board's previous remand instructions 
this matter must once again be remanded.  


REMAND

In order to comply with the United States Court of Appeals 
for Veteran's Claims October 1998 order, the RO must 
consider entitlement to waiver of recovery of an 
overpayment of compensation benefits in the calculated 
amount of $28,051.00, to include the question whether the 
overpayment was properly created.  As previously noted, 
before adjudicating a waiver application, the lawfulness 
of the debt must first be decided.  Schaper v. Derwinski, 
1 Vet. App. 430 (1991).  

The Board's April 1999 remand directed the RO to prepare a 
complete paid and due audit to include consideration of 
evidence pertaining to actual wage income earned by the 
veteran.  In this regard, the veteran has submitted 
evidence of his wage and income data by way of pension 
eligibility verification reports, W-2 statements, hearing 
testimony and IRS tax records.  An August 1999 audit, 
prepared by the RO, shows the alleged overpayment but does 
not adequately explain how the amount of the overpayment 
was calculated in light of the income reported by the 
veteran, and other factors of record.  That is, the audit 
does not include an analysis or consideration of income 
received by the veteran for the years in question or a 
calculation of exclusions from income as further described 
in 38 C.F.R. § 3.272 (2002).  If the RO, after considering 
the veteran's income less any appropriate deductions, 
finds that no payment is due, the mathematical 
calculations leading to that conclusion must be outlined 
in the audit.

Furthermore, it does not appear that the RO's 
consideration of the matter specifically analyzed each of 
the principles of equity and good conscience set forth at 
38 C.F.R. § 1.965(a) (2002).  In this regard, VA may grant 
a waiver of recovery of an overpayment of VA benefits 
where it is determined that the collection of the debt 
would be against "equity and good conscience."  38 
U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.962, 1.963(a) 
(2002).  The following criteria must be considered in 
determining whether recovery would be against equity and 
good conscience: (1) fault of the debtor; (2) balancing of 
fault of the debtor against VA fault; (3) whether 
collection of the debt would cause undue hardship on the 
debtor; (4) whether collection of the debt would defeat 
the purpose of the VA benefit; (5) whether waiver of the 
debt would result in unjust enrichment to the debtor; and 
(6) whether the debtor has changed his or her position to 
his or her detriment in relying upon the VA benefit. 38 
C.F.R. § 1.965(a).  

To help clarify the situation, the Board has attempted to 
set forth the pertinent data and the relevant facts below:  

The record shows that the veteran was discharged from 
active duty in August 1971.  A rating decision of January 
1983 granted entitlement to non-service-connected pension 
effective October 1, 1981.  

In an April 1983 RO letter, the veteran was advised that 
the rate of pension paid depended upon the amount of 
family income and the number of dependents.  He was 
informed of his responsibility to immediately report any 
changes in income.  He was also advised that certain 
exclusions from income were available for family unusual 
medical expenses and educational or vocational 
rehabilitation expenses.  

A rating decision of June 1983 changed the effective date 
for the grant of non-service-connected pension benefits to 
September 5, 1981.  

In a pension eligibility verification report for the 
period from September 1, 1988 to August 31, 1989, the 
veteran claimed he had not worked in the previous 12 
months.  He reported no income and no expenses.  

For the period from September 1, 1989 to August 31, 1990, 
the veteran claimed he had not worked at any time in the 
previous 12 months.  He reported no income, and 
unreimbursed medical expenses of $330.00.  

For the period from September 1, 1990 to August 31, 1991, 
the veteran claimed he had not worked at any time in the 
previous 12 months.  He reported no income, and 
unreimbursed medical expenses of $560.00.  

For the period from September 1, 1991 to August 31, 1992, 
the veteran claimed he had not worked at any time in the 
previous 12 months.  He reported no income, and 
unreimbursed medical expenses of $300.00.  

By letter of April 1992, the RO advised the veteran that 
they had information that he received wage income of 
$11,922.00 in 1989.  The RO proposed to terminate his 
pension effective September 1, 1988, assuming that wages 
began in August 1998.  He was informed that his pension 
benefits would be terminated and that past pension 
benefits received may have resulted in an overpayment.  
Finally, the letter advised the veteran of pertinent 
procedural and appellate rights.  

In a pension eligibility verification report for the 
period from June 1991 to June 1992, the veteran claimed 
income of $3,297.00, unreimbursed medical expenses 
totaling $650.00 and educational expenses of $100.00 per 
month for the six previous months.  A bank statement was 
submitted showing balance information.  

In a July 1992 letter to United States Senator Howard M. 
Metzenbaum, the veteran indicated that his health had 
improved considerably and that he was actively seeking 
full-time employment. However, he reported that the 
$616.00 a month received in non-service-connected pension 
benefits was insufficient to pay his monthly expenses.  He 
also indicated a continuing need for medical treatment.  

The veteran was afforded a RO hearing in September 1992 
regarding the proposed termination of his non-service-
connected pension benefits.  He testified that he had a 
college degree in biology.  He was performing part-time 
work and had begun such work in 1988, 1989 or 1990. He 
continued to suffer from a leg and knee disability, and 
was diagnosed variously as either manic-depressive or 
bipolar.  However, he did not receive medical treatment 
for either condition.  He was sharing an apartment with 
one other person.  He indicated that he was financially 
dependent upon the VA benefits he received and it was not 
clear to him that he had to report the income received.

In September 1992, the veteran's non-service-connected 
pension benefits were terminated.  The RO found that the 
veteran started working as a substitute teacher in August 
1998 and earned $11,922.00 annually.  He was informed that 
the adjustment resulted in an overpayment.  The veteran 
was advised of his appellate rights.  

By letter of September 1992, the veteran requested a 
waiver of any overpayment.  

In a pension eligibility verification report for the 
period from September 1, 1992 to August 31, 1993, the 
veteran reported income of $1250, and educational expenses 
of $450 to $600 annually.  

In an October 1992 letter, the veteran requested an appeal 
of the determination to terminate his non-service-
connected pension benefits.  He conceded that he earned 
$11,922.00 in 1988 but disputed receiving that amount in 
1989, and subsequent thereto.  He reported that he worked 
as a utility person doing odd jobs for a period of three 
months for the a Cleveland junior high school.  The money 
was needed to pay for bills and other life necessities.  

The RO did not consider the veteran's letter to be a 
notice of disagreement to the September 1992 decision.  
Rather, he was invited, by letter of March 1993, to submit 
new and material evidence pertinent to his claim.  
Additionally, he was asked to provide financial 
information detailing the receipt of $11,922.00 and 
records pertaining to his employment with the Cleveland 
Public Schools.  

In a December 1992 letter, the veteran withdrew his appeal 
disputing the termination of non-service-connected pension 
benefits.  However, he asked that VA contact him regarding 
the question of any overpayment.  

He was afforded a hearing before the Committee on Waivers 
and Compromises in April 1993, at which time the issue 
included the question whether VA should waive an 
overpayment in the amount of $28,051.00.  He testified 
that $11,000.00 was earned as an assistant to a teacher in 
the Cleveland Public Schools.  The money was earned during 
a three-month period in 1989.  In other years, he 
testified, he earned between $3,000.00 and $4,500.00 per 
year.  He stated he was unaware that of the requirement to 
report wages received on the pension eligibility reports.  
He argued that pension benefits were necessary to make 
ends meet.  He only source of income was a $11,000 
Stafford student loan.  He asked that pension benefits be 
reinstated and requested a waiver of any overpayment.  

In April 1993, the Committee on Waivers and Compromises 
denied the veteran's request for waiver of an overpayment 
in the amount of $28,051.00.  They found that the veteran 
was at fault in the creation of the overpayment as he 
failed to report income.  They further found that 
principles of equity and good conscience did not preclude 
the collection of the overpayment.  The veteran was 
notified of the decision and advised of his appellate 
rights in May 1993.  A timely appeal was filed.  

In a statement filed in October 1994, the veteran admitted 
that he worked part time and failed to report the income 
to VA because the "benefit amount was barely enough to pay 
for basics, such as rent and food."  

Tax records submitted by the veteran's attorney in July 
1999 reveal that veteran had an income of $3,064.57, 
$11,035.00, $9,067.00, and $1,972.00 for tax years 1989 
through 1992 respectively.

A remand by the Board confers on the claimant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the 
remand orders of the Board are not complied with, the 
Board itself errs in failing to insure compliance.  As 
such, the Board finds that the case is not ready for 
appellate review and must be remanded for further 
development.

Accordingly, the case is remanded for the following 
development:

1. The RO should contact the veteran 
and request that he provide any 
pertinent evidence and arguments 
regarding his claim for waiver of an 
overpayment, to include the issue of 
whether the overpayment was properly 
created.  

2.  The RO should prepare a complete 
written paid-and-due audit of the 
veteran's disability pension account, 
and consider evidence pertaining to 
actual wage income earned by the 
veteran during the period 1988 through 
1992, including the tax records filed 
in July 1999, and the income 
information filed in July 2001.  This 
audit should reflect, on a month-by-
month basis, the amounts actually paid 
to the veteran, as well as the amounts 
properly due, and should be 
accomplished in accordance with VA 
Adjudication Manual, M21-1, Part Four, 
Chapter 16.  In verifying the amount of 
overpayment, VA must explain the 
maximum allowable pension rates for the 
years in question, verified wage 
earnings, and the amount of 
unreimbursed medical and educational 
expenditures reported by the veteran 
during the specific period of time.  A 
copy of the written audit must be 
inserted into the claims folder.  

3.  Thereafter, the Committee should 
consider whether an overpayment has 
been shown to have been properly 
created.  Thereafter, any amount of 
overpayment should be referred to the 
Committee for reconsideration of the 
veteran's request for waiver in light 
of the available record, with full 
written consideration given to all 
elements of the principles of equity 
and good conscience set forth by 38 
C.F.R. § 1.965(a).  A formal, written, 
record of the Committee's decision, 
including an analysis of the various 
elements to be considered, should be 
prepared and placed in the claims 
folder.

4. If the determination remains 
unfavorable to the veteran, he should 
be furnished a supplemental statement 
of the case in accordance with 38 
U.S.C.A. § 7105 (West 1991), which 
fully sets forth the controlling law 
and regulations pertinent to this 
appeal. This document should further 
reflect detailed reasons and bases for 
the decisions reached.

The purpose of this REMAND is to ensure due process. The 
Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time. 
No action is required of the appellant until he is 
notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



